DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 12/5/2019.  Preliminary amendment is acknowledged.  Claims 1-14 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020 and 12/5/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetiveau in US Patent 4875831 (“Fetiveau”).
Regarding claim 1, Fetiveau discloses a compressor aerofoil for a turbine engine, the compressor aerofoil comprising: 	a root portion spaced apart from a tip portion by a main body portion (Fig. 5); 	wherein the main body portion is defined by: a suction surface wall having a suction surface, a pressure surface wall having a pressure surface, whereby the suction surface wall and the pressure surface wall meet at a leading edge and a trailing edge (simply parts of any general airfoil; see the airfoil of Fig. 4 and 5), 	wherein the tip portion comprises a tip wall (11, 31) which extends from the leading edge to the trailing edge; 	wherein the tip wall defines a squealer comprising: 		a first tip wall region (14a, 24a, 34a; Fig. 2-4) which extends from the leading edge; 		a second tip wall region (14b, 24b, 34b; Fig. 2-4) which extends from the trailing edge; 		a third tip wall region (a region in between the first and second tip wall regions) which extends between the first tip wall region and the second tip wall region; 	wherein in the first tip wall region a pressure-side shoulder (14a, 24a, 34a) provided on the pressure surface wall extends from the leading edge part of the way towards the trailing edge; a transition region (Fig. 1a, 2a) of the pressure surface wall tapers from the pressure-side shoulder in a direction towards the tip wall (the curved surfaces of Fig. 1A and 2A are equated to the claimed taper); and the suction surface extends towards the first tip wall region; 	wherein in the second tip wall region a suction-side shoulder (14b, 24b, 34b) provided on the suction surface wall extends from the trailing edge part of the way towards the leading edge; a transition region of the suction surface wall tapers from the suction-side shoulder in a direction towards the tip wall (see Fig. 1A and 2A showing how the squealer tips taper in a manner that may be equated to the limitations required of the claim); and the pressure surface extends towards the second tip wall 
Regarding claim 2, Fetiveau discloses the compressor aerofoil as claimed in claim 1, wherein the pressure-side shoulder substantially only overlaps the suction side shoulder in the third tip wall region (Fig. 4). 
Regarding claim 3, Fetiveau discloses the compressor aerofoil as claimed in claim 1, wherein the first tip wall region tapers in width from the third tip wall region to the leading edge; and the second tip wall region tapers in width from the third tip wall region to the trailing edge (Fig. 1 and 2A and 4A; tapers extend along the lengths of respective tip wall regions). 
Regarding claim 5, Fetiveau discloses the compressor aerofoil as claimed in claim 1, wherein a chord line from the leading edge to the trailing edge has a length L (the airfoil has a chord length, like any airfoil); and the first tip wall region has a chord length L1, the second tip wall region has a chord length L3, and the third tip wall region has a chord length L2, wherein a sum of L1, L2 and L3 is equal to L (simply, the three regions each comprise a portion of the total chord length of the airfoil, and together they combine to equal to the total chord length of the airfoil). 
Regarding claim 12, Fetiveau discloses the compressor aerofoil as claimed in claim 1, wherein: 	the pressure surface and the suction surface are spaced apart by a distance in a region corresponding to the third tip wall region (the tip wall region overlap near the midchord of the blade); and 	a distance between the pressure surface and the suction surface in the first tip wall region 
Regarding claim 13, Fetiveau discloses a compressor rotor assembly for a turbine engine (column 1 line 12), the compressor rotor assembly comprising: a casing (inherent to a compressor), and a compressor aerofoil as claimed in claim 1 (see the rejection of claim 1), wherein the casing and the compressor aerofoil define a tip gap defined between the tip surface and the casing (there is some gap between the blade tip of Fetiveau and the casing within which it resides; the entire purpose of the disclosure is to optimize flow leakage between a compressor blade tip and the casing). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetiveau alone.
Regarding claims 6, 7, and 8, Fetiveau does not explicitly disclose the compressor aerofoil as claimed in claim 5, wherein the first tip wall region has a chord length L1 of at least 0.2 L but no more than 0.6 L, or the compressor aerofoil as claimed in claim 5, wherein the second tip wall region has a chord length L3 of at least 0.2 L but no more than 0.6 L, or the compressor aerofoil as claimed in claim 5, wherein the third tip wall region has a chord length L2 of at least 0.2 L but no more than 0.6 L. 	Fetiveau discloses equivalent tip walls that extend approximately half the chord of the blade, as well as some extent of overlap which is equated to the claimed third tip wall region (see Fig. 4 and column 3 lines 1-8).  The precise extent of each of the tip wall regions of Fetiveau which are equated to the claimed tip wall regions are unknown beyond the first and second tip wall regions extending about half of the blade chord length, and some degree of overlap between the two, the overlap being equated to the claimed third tip wall region.  It is noted that Fetiveau explicitly discloses that modifying the length of the equated tip wall regions affects flow at the tip of the blade as well as the boundary conditions flow (column 3 first paragraph).	The Court has held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05.  Instantly, claims 6-8 are rejected as being obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because routine optimization would have lead the person to arrive at the claimed invention.  Here, the examiner is relying on the teaching within Fetiveau to support a finding of obviousness based on routine optimization.  Fetivuea teaches that varying the chordal length of equivalent tip wall regions affects stray flows at the blade tips and the .	 

Allowable Subject Matter
Claims 4, 9-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 	Regarding claim 4, the art of record is silent, either alone or in combination, to the compressor aerofoil as claimed in claim 3, wherein a squealer width wsA in the first tip wall region, has a value of at least 0.3, but no more than 0.6, of a distance wA between pressure surface and the suction surface in the region of the main body portion corresponding to the first tip wall region; wherein a squealer width wsC in the second tip wall region has a value of at least 0.3, but no more than 0.6, of a distance wC between pressure surface and the suction surface in the region of the main body portion corresponding to the second tip wall region; and wherein a squealer width wsB in the third tip wall region has a value of at least 0.3, but no more than 0.6, of a distance wB between pressure surface and the suction surface in the region of the main body portion corresponding to the third tip wall region.  Fetiveau, applied above and considered the closest art of record, fails to disclose the limitations required of claim 4.	Regarding claim 9, the art of record is silent, either alone or in combination, to the compressor aerofoil as claimed in claim 1, wherein the tip wall defines a tip surface which extends from the aerofoil leading edge to the trailing edge; wherein the transition region of the pressure surface wall extends from the pressure side shoulder in a direction towards the suction surface, and at a pressure side .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20140044553 discloses a blade tip with a variable tip wall. US8790088 discloses a compressor blade having a tip wall region analogous to that claimed.  US10633983 discloses an airfoil with tip geometry analogous to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745